On rehearing.
NAVE, J.
Appellants have filed a motion for rehearing,
basing it upon several grounds, two of which merit our attention in passing adversely upon the motion.
It is pointed out that the instructions given to the bank, with which the contract adverted to in the opinion of the court was deposited in escrow, and which instructions in that opinion we say “seem to afford a contemporaneous construction by the parties of the ambiguous expressions of the contract,” were in fact executed some seven months subsequent to the execution of the contract. We held that the contract in question, in the portion adverted to, was ambiguous. In determining the construction placed upon an ambiguous contract, the construction placed upon it by the parties, whether evidenced by some acts or circumstances contemporaneous with the execution of the contract, or by subsequent acts or circumstances, or formal expression, is entitled to consideration in resolving the ambiguity. Therefore the fact that the instructions in question were executed several months after the contract would not affect the conclusion we reached in our opinion, but would have the effect only to make inapplicable the use of the word “contemporaneous” where it was used in the expression above quoted.
The appellants also urge that the order entered by this court reversing the judgment and remanding the cause for a new trial, deprives them of the advantage of their judgment, in so far as they had obtained judgment against the defendant for $6,425.78. Without determining whether the ap*9pellants could have appeáled from a portion only of the judgment in this case, it is sufficient to observe that in fact the appellants have appealed from the entire judgment.
The motion for rehearing is denied.
KENT, C. J., SLOAN, J., and CAMPBELL, J., concur.